            Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 1 of 12



                   AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

I, John W. Forte, state as follows:
                                        INTRODUCTION

       1.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), United States Department of Justice, and have been so employed since 2002.

I am currently assigned to the ATF Boston Field Division, Manchester, New Hampshire Field

Office, and charged with investigating criminal offenses involving the federal firearms,

explosives, arson, alcohol, and tobacco diversion laws.

       2.       I have received extensive training in the federal firearms laws and am familiar

with ATF’s regulations regarding the purchase and sales of firearms. I have successfully

completed the Criminal Investigations Training Program and the ATF New Professional

Training (NPT) at the Federal Law Enforcement Training Center in Glynco, GA. During the

NPT program, I learned how to investigate criminal offenses involving the federal firearms,

explosives, arson, alcohol, and tobacco diversion laws. I have received advanced training with

regard to conducting complex firearms trafficking investigations. I have participated in dozens

of investigations relating to the illegal acquisition and sales of firearms, the illegal manufacture

and possession of National Firearms Act weapons and previously have sworn out numerous

affidavits in support of search warrants and arrest warrants in firearms cases. I have been

certified as an Interstate Nexus Expert, that is, an expert in establishing whether particular

firearms or ammunition have traveled in interstate commerce thereby satisfying the interstate

commerce element of many federal firearms crimes.

       3.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search a Night Owl DVR which was originally

seized by Hillsboro Police Department under a State of New Hampshire search warrant on
            Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 2 of 12



March 5, 2019, from the residence of Luke LEVESQUE located at            Old Drift Way in

Hillsborough, New Hampshire (further described in Attachment A) for the items described in

Attachment B.

       4.       The information contained in this affidavit is based on my personal involvement

in this investigation, my training and experience, my review of documents, and information

provided to me by other law enforcement officers. Since this affidavit is being submitted for the

limited purpose of securing a search warrant, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause for the requested warrant.

                                    LEGAL BACKGROUND

       5.       Title 26, United States Code, Section 5861 states, in relevant part:

                It shall be unlawful –
                (d) to receive or possess a firearm which is not registered to him in the National
                Firearms Registration and Transfer Record; or
                (i) to receive or possess a firearm which is not identified by a serial number as
                required by this chapter; or
                (k) to receive or possess a firearm which has been imported or brought into the
                United States in violation of section 5844….


                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

The property to be searched is a Night Owl DVR, Model DVR-X3-81-JF, serial number

TB170816675 and is described as a security surveillance system digital video recorder that is

manufactured to record and playback video footage that is supplied by the cameras connected to
            Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 3 of 12



it at the time it was seized. The Night Owl DVR is currently located in the custody of Hillsboro,

New Hampshire Police Department and is listed as exhibit 19-282-PR:




The Hillsboro, New Hampshire Police Department is located at 22 Municipal Drive in Hillsboro,

New Hampshire.


       6.       The applied-for warrant would authorize the examination of the Night Owl DVR

for the purpose of identifying electronically stored data particularly described in Attachment B.


       7.       The Night Owl DVR is currently in the possession of the Hillsborough Police

Department. Members of the Hillsborough County Task Force with the Hillsborough Police

Department seized the Night Owl DVR on March 5, 2019 pursuant to a State search warrant. On

October 16, 2019, this affiant was notified by the Hillsborough County Attorney’s office that at

the conclusion of LEVESQUE’s state case, they had agreed to return LEVESQUE’s property

including the Night Owl DVR and that the court entered an agreed order requiring the

Hillsborough Police Department to return the property. It is my understanding that the

Hillsborough County Attorney’s Office has moved to modify that order in light of the continued

evidentiary value of the Night Owl DVR. I understand LEVESQUE’s attorney to oppose that

motion.
            Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 4 of 12



                        FACTS ESTABLISHING PROBABLE CAUSE

       8.       On March 4 and 5, 2019, a Hillsborough, New Hampshire Police Department

Confidential Informant, hereafter referred to as “CI”, met with members of the Hillsborough, NH

Police Department to provide them with information related to ongoing drug trafficking,

manufacturing and/or possession of machineguns, and the manufacture/possession of silencers

by Luke LEVESQUE. The CI advised that LEVESQUE resides at                 Old Drift Way in

Hillsborough, NH. The CI had never provided information to Hillsboro Police or any other law

enforcement agency previously. The CI admitted that it has used cocaine in the past that was

supplied by LEVESQUE. The CI advised it had conducted one drug transaction of

Methamphetamine at the direction of LEVESQUE. The CI stated that it had accompanied

LEVESQUE on multiple drug transactions where LEVESQUE either sold or purchased drugs.

Investigators found no deception in the CI’s statements and determined that the CI’s safety was

the motivating factor for the CI’s cooperation.

       9.       The CI stated that it had witnessed numerous drug transactions at LEVEQUE’s

residence. The CI stated that in addition to selling illicit drugs out of the residence at   Old

Drift Way, LEVESQUE also transports and sells the drugs from his vehicles and delivers them

directly to his customers. The CI stated that when inside a motor vehicle, Levesque keeps the

drugs in a Monster Soda can with a hidden screw off compartment, in his pockets, or in his pants

under his scrotum. The CI stated that on February 28, 2019, LEVESQUE sent the CI a picture of

a large amount of drugs in his possession.

       10.      The CI provided additional information on LEVESQUE’s drug trafficking

activities outside of his residence. The CI stated that LEVESQUE sold methamphetamine,

cocaine, MDMA, heroin, and steroids. The CI stated that LEVESQUE has some of the drugs
         Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 5 of 12



shipped to him and others he purchases in New Hampshire. The CI stated that during the time

the CI has known LEVESQUE, it has witnessed numerous drug transactions taking place within

the residence of   Old Drift Way and the CI has never been at the residence when LEVESQUE

has not had drugs on his person or in the residence.

       11.     The CI stated that LEVESQUE is manufacturing fully automatic handguns and

Uzi machineguns. The CI stated that LEVESQUE purchases Uzi parts kits from the internet and

welds them together to make fully operational firearms. The Uzi kits were described as Deluxe

Uzi SMG parts kits with a folding stock. The CI stated that Levesque has sold the completed

and functional Uzi machineguns for thousands of dollars apiece. The CI stated that it believes

that LEVESQUE has sold multiple Uzi machineguns to multiple persons. The CI stated that

Levesque keeps the Uzi parts in a box on the top shelf in his bedroom.

       12.     The CI advised that LEVESQUE is also manufacturing silencers at the residence.

The CI stated that LEVESQUE uses at least two types of vehicle filters to manufacture the

different styles of silencers. The CI advised that LEVESQUE has numerous long guns to include

shotguns and rifles. LEVESQUE stores the long firearms in his bedroom closet.

       13.     That the CI advised that LEVESQUE also has two handguns, a black Glock pistol

and a tan Sig Sauer pistol, that he has modified into machineguns. The CI stated that the Glock

was purchased at Shooters Outpost in Hooksett NH on January 11, 2019 and LEVESQUE

modified it into a machinegun within two weeks of the purchase. The CI advised that it has been

with LEVESQUE when he has fired the Glock. The CI stated that when LEVESQUE pulled the

trigger one time, all of the ammunition subsequently fired out of the handgun. That the CI stated

the tan Sig Sauer pistol was obtained in a trade. The CI stated that LEVESQUE traded a large

sum of drugs for the Sig Sauer pistol.
         Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 6 of 12



       14.     The CI stated that LEVESQUE has an extensive security camera network set up

inside and outside of the residence at   Old Drift Way. The CI stated that the camera system

records to a DVR and contains all of the illicit drug use and drug sales that occurred both inside

and outside the residence.

       15.     The CI stated that LEVESQUE had a significant quantity of counterfeit U.S.

currency that he had purchased from China. The CI stated that the money from China would

come with some ink type markings when it was received by LEVESQUE in the mail. The CI

stated that LEVESQUE had a chemical process that he would run the money through to remove

the ink markings. The CI stated that once the ink was removed, LEVESQUE would spray the

counterfeit money with hair spray to give it a real feel. The CI stated that once the fake money

was treated and sprayed it looked and felt like real money.

       16.     On March 5, 2019, Hillsborough Police and members of the Hillsborough County

Task Force executed a State search warrant on LEVESQUE’s residence at          Old Drift Way in

Hillsboro. Evidence corroborating the CI’s statements was located within the residence

including a number of vials of steroids, syringes, a white powder consistent with cocaine located

on a digital scale, a clear crystalline substance consistent with crushed up methamphetamine, a

large amount of cash, baggies were located in the top dresser drawer of LEVESQUE’s bedroom.

In addition, a large amount of counterfeit U.S. currency (over $18,000) was located underneath

LEVESQUE’s bed in a plastic bag.

       17.     Investigators located a Glock, model 17, 9mm caliber pistol, serial number

NSM209 that had been modified into a machinegun with the addition of a device commonly

referred to as a Glock switch or conversion device. The Glock switches or conversion devices

are aftermarket products that are not manufactured by Glock Inc. When a Glock
          Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 7 of 12



switch/conversion device is installed to the rear of the slide (replacing the slide cover plate) it

allows the Glock pistol to function as a machinegun by expelling more than one round of

ammunition per pull of the trigger. A second Glock switch/conversion device was located

nearby and it was contained within a shipping envelope. Investigators also found a suspected

silencer with no markings. The Glock machinegun, along with three magazines, and the

suspected silencer were located in LEVESQUE’s nightstand.

       18.      Investigators also found a loaded Harrington & Richardson, model 949, .22

caliber revolver, serial number AS64650, that was located stuck inside a hole in the side of

LEVESQUE’s mattress. A second suspected silencer, made from a Microgard oil filter, was

located in the basement of the residence. An Uzi parts kit was also located in a box on the top

shelf of LEVESQUE’s bedroom closet.

       19.      Investigators also seized a Night Owl DVR video security system from

LEVESQUE’s residence.

       20.      On March 6, 2019, the CI returned to the Hillsboro Police Department to provide

information regarding LEVESQUE’s Instagram accounts, Snapchat accounts, and Venmo

account. The CI stated that LEVESQUE used these accounts facilitate drug and firearm

transactions.

       21.      On March 7, 2019, the CI again met members of the Hillsborough Police

Department. During the meeting, the CI stated that LEVESQUE was a user of

Methamphetamine, cocaine, MDMA and alcohol. The CI stated that LEVESQUE’s continued

use of these drugs had made him paranoid and violent. The CI stated that LEVESQUE had

become increasingly possessive of it and had made threatening statements that the CI’s detailed

knowledge of LEVESQUE’s illegal activities was a threat to LEVESQUE.
         Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 8 of 12



       22.     On March 8, 2019, this affiant met with members of the Hillsboro, NH Police

Department and reviewed the evidence seized from LEVESQUE’s residence. This affiant took

custody of several items for further examination including, but not limited to, the Glock pistol,

two Glock switches/conversion devices (the second of which was still in the shipping envelope),

the Uzi parts kit and the two suspected silencers (including the packaging that it is suspected the

two Glock switches/conversion devices were shipped in).

       23.      This affiant noted that the shipping labels on the plastic envelope, which

contained one of the Glock switches/conversion devices at the time it was seized, indicated that it

originated in the country of China and was shipped to the U.S. using China Post mail service.

This affiant is familiar with the Glock switches/conversion devices from other recent cases and

noted that the shipping envelope matches that which were recovered in other investigations.

       24.     On March 22, 2019, Det. McGillicuddy reviewed video surveillance footage from

the Night Owl DVR seized from LEVESQUE’s residence on March 5, 2019. The footage viewed

showed a recording date of March 5, 2019. Det. McGillicuddy recognized in that video the

basement of     Old Drift Way, the residence of LEVESQUE. In that footage, in and around the

March 5th time frame, he observed various individuals using what appears to be a narcotic drug

by various means of ingestion. Additionally a woman is observed in the basement with

LEVESQUE nearby injecting what appears to be intravenous drugs. Furthermore, there are

individuals on footage in the basement with LEVESQUE nearby who appear to be snorting an

unknown substance.

       25.     On August 1, 2019, Firearms Enforcement Officer (FEO) James Barlow of the

ATF Firearms and Ammunition Technology Division examined the Glock, model 17, 9mm

caliber pistol, serial number NSM209, the two Glock switches/conversion devices, the two
         Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 9 of 12



suspected silencers, and the Uzi parts kit. FEO Barlow determined that the Glock, model 17,

9mm caliber pistol, serial number NSM209 was a firearm as defined in 18 U.S.C. § 921(a)(3)(A)

and (B). FEO Barlow further determined that a portion of the polymer at the rear of the frame of

Glock, model 17, 9mm caliber pistol, serial number NSM209 had been removed. FEO Barlow

stated that this was a common modification to Glock pistol when they were used in conjunction

with Glock switches/conversion devices. FEO Barlow determined that both of the Glock

switches/conversion devices were machineguns as defined by 18 U.S.C. § 921(a)(23) and were

also firearms as defined in 26 U.S.C. § 5845(a)(6). FEO Barlow noted that neither of the two

Glock switches/conversion devices were serialized. FEO Barlow determined that the suspected

silencer located in LEVESQUE’s bedroom was a firearm as defined by 18 U.S.C. § 921

(a)(3)(C), was a firearm silencer as defined by 18 U.S.C. § 921 (a)(24), a firearm as defined by

26 U.S.C. § 5845(a)(7), and was not serialized.

       26.     On October 16 and 19, 2019, this affiant spoke with Lt. Derek Brown of the

Hillsboro, NH Police Department. Lt. Brown advised that the Night Owl DVR had been

partially examined and determined that approximately three days of video surveillance footage

was available to view on the device via standard software included within the device itself. It

was determined that additional footage was present on the Night Owl DVR, but that it was not

viewable via the standard software included within the device itself. Using computer forensic

technology, Hillsboro Police Department was able to extract the additional video surveillance

footage from the Night Owl DVR. The extraction created over two million separate video

surveillance files. Furthermore, Lt. Brown advised that all the video surveillance footage can

only be viewed using the Night Owl DVR on which it was recorded due to software security

protocols.
         Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 10 of 12



       27.     On October 20, 2019, this affiant queried the National Firearms Registration and

Transfer Record for any and all National Firearms Act weapons registered to LEVESQUE and

the Glock, model 17, 9mm caliber pistol, serial number NSM209. Both queries were returned

with negative results.

                                            CONCLUSION

       I submit that this affidavit supports probable cause for a warrant to seize the Night Owl

DVR, as described in Attachment A, and authorize the examination of the Night Owl DVR the

items described in Attachment B.

                                                 Respectfully submitted,


                                                 /s/ John Forte_______________________
                                                 John Forte
                                                 Special Agent
                                                 Bureau of Alcohol, Tobacco, Firearms and
                                                 Explosives



       Subscribed and sworn to before me
       on October 25, 2019:

       _________________________________________
       Hon. Andrea Johnstone
       United States Magistrate Judge
        Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 11 of 12



                                     ATTACHMENT A

       The property to be searched is a Night Owl DVR, Model DVR-X3-81-JF, serial number

TB170816675 (the “Device”). The Device is currently located in the custody of Hillsboro, New

Hampshire Police Department and is listed as exhibit 19-282-PR:




The Hillsboro, New Hampshire Police Department is located at 22 Municipal Drive in Hillsboro,

New Hampshire


       This warrant authorizes the review and forensic examination of the Device for the

purposes of identifying information described in Attachment B.
         Case 1:19-mj-00215-AJ Document 1-1 Filed 10/25/19 Page 12 of 12



                                       ATTACHMENT B

       1.      All records on the Device described in Attachment A that relate to violations of

Title 26, United States Code, Section 5861 and involve Luke LEVESQUE, including:


            a. the possession and manufacture of firearms, including machineguns, silencers,

               switches, conversion devices, and any other firearm;


            b. types, amounts, and prices of firearms trafficked as well as dates, places,

               individuals involved in specific transactions;


            c. any information related to sources of firearms and firearm parts (including names,

               addresses, phone numbers, or any other identifying information);


       2.      Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted.
